All Justices concur.
Attachment
Adams County
30678-01 CLE
Jill Nicole Holtzclaw *2416061 W US Hwy 224
Decatur, Indiana 46733
Allen County
2658-02 CLE
Douglas Owen Beerbower
4211 Winding Way Drive
Fort Wayne, Indiana 46835
3839-02 Fees, IOLTA
Thomas William Belleperche
1920 Inverness Lakes Cro.
Fort Wayne, Indiana 46804
8692-02 CLE, Fees, IOLTA
Philip Hiestand Larmore
Suite 330
202 West Berry Street
Fort Wayne, Indiana 46802-2244
16611-45 Fees
Gregory Alan Watkins
632 W. Superior Street
Fort Wayne, Indiana 46802
Boone County
5472-32 Fees, IOLTA
Lana Marie Kruse
628 North Lebanon St.
Lebanon, Indiana 46052-1716
Clark County
976-98 Fees, IOLTA
Charles Anthony Wadsworth
3211 Sporting Print
Jeffersonville, Indiana 47130
DeKalb County
14389-02 CLE, Fees, IOLTA
Katharine Mull Carter
1404 Foley Court
Auburn, Indiana 46706
Delaware County
10632-98 Fees, IOLTA
Joseph Robin McKinney
2208 West Euclid
Muncie, Indiana 47304
Fayette County
25573-21 Fees
James Michael Fraley
410 Central Avenue
Connersville, Indiana 47331
Grant County
24512-27 CLE
Tia Renee Brewer
101 East 3rd Street
Marion, Indiana 46952
27552-27 Fees, IOLTA
Nathan Theodore George
5200 South 1050 East
Upland, Indiana 46989
Hamilton County
3858-49 Fees, IOLTA
Michael Eugene Allen
1 South Rangeline Road
Suite 400
Carmel, Indiana 46032
28575-29 Fees, IOLTA
Marjonie Diane Gabriel
484 E. Carmel Drive
No. 163
Carmel, Indiana 46032
15493-32 CLE
Barbara Ellen Lollar
651 Montgomery Dr.
Westfield, Indiana 46074
24323-29 Fees
Shannon Kay Murray *24210046 Weeping Cherry Dr.
Fishers, Indiana 46038
29724-89 CLE
Mark Frederick Nichols
P.O. Box 32
Noblesville, Indiana 46060
Hancock County
3753-49 CLE, Fees, IOLTA
Marvin E. Coffey
4902 W. Harrisburg Court
New Palestine, Indiana 46163
17353-02 Fees, IOLTA
John Paul Gulyas
108 1/2 Stutsman Drive
Greenfield, Indiana 46140
34307-49 CLE, Fees, IOLTA
John Francis Kuckelman
2500 Innovation Way
P.O. Box 708
Greenfield, Indiana 46140
579-30 Fees, IOLTA
Michael Joseph Tosick
Five Courthouse Plaza
Greenfield, Indiana 46140-2326
Harrison County
26244-31 CLE, Fees, IOLTA
Rachael Lynn Armstrong
3223 High Ridge
Lanesville, Indiana 47136
Hendricks County
22610-32 CLE
Michael Ray Jeffries
76 South Jefferson Street
Danville, Indiana 46122
Henry County
30046-33 CLE
Corrine Elizabeth Morris
1000 North 16th Street
New Castle, Indiana 47362
Jasper County
34153-49 CLE
John David Plascak
540 S. Park Ave.
Rensselaer, Indiana
47978
Johnson County
29084-49 Fees
Jamie Jo Ellen Valentin
4621 Driftwood Lane
Greenwood, Indiana 46143
1943-98 Fees, IOLTA
Cristy Sue Wheeler
1243 Greenbriar Way
Franklin, Indiana
46131
Knox County
6536-42 CLE, Fees, IOLTA
Christopher Ambrose Ramsey
120 North 7Th Street
P. O. Box 522
Vincennes, Indiana 47591
Lake County
18535-45 Fees, IOLTA
Michael John Bellich
693 Pennock Circle
Crown Point, Indiana 46307
18311-45 Fees, IOLTA
Corinth Bishop II
3826 Main Street
East Chicago, Indiana 46312
23898-53 CLE, Fees, IOLTA
*243Michael Alan Chary
6409 Ash Ave
Gary, Indiana 46403
27663-45 CLE, Fees, IOLTA
Francisco Carlos Emanual Maldonado
4222 Torrence Avenue
Hammond, Indiana 46327
13093-45 Fees, IOLTA
Nadine Brabson McDowell
418 Arthur Street
Gary, Indiana 46404
6144-45 CLE, Fees, IOLTA
Martell Blake Royer
2587 W 65th Avenue
Merrillville, Indiana 47410
Madison County
20937-49 Fees, IOLTA
Jennifer Elaine Hunt
1100 E. 5th Street
Anderson, Indiana 46012
Marion County
31578-49 CLE, Fees, IOLTA
David French Bacon IV
303 N. Alabama St. # 230
Indianapolis, Indiana 46204
19052-49 CLE, Fees, IOLTA
Keith David Barber
500 North Meridian Street
Suite 400
Indianapolis, Indiana 46204-1293
31178-49 CLE
Ethan J. Blank
8909 Purdue Rd.
Ste. 300
Indianapolis, Indiana 46268
23874-45 Fees, IOLTA
Stephen Michael Byers
151 North Delaware St.
Suite 1800
Indianapolis, Indiana 46204
17687-49 CLE, Fees, IOLTA
Paul Robert Cantrell
Lilly Corporate Center
Indianapolis, Indiana 46285
18241-53 Fees
Robert Dale Cheesebourough
2272 Wynnedale Road
Indianapolis, Indiana 46228
19308-49 Fees, IOLTA
Karla Elizabeth Cooper-Boggs
5360 North Central Avenue
Indianapolis, Indiana 46220
32293-49 CLE
Brent Arthur Coudron
11 South Meridian St.
Indianapolis, Indiana 46204
6723-49 CLE, Fees, IOLTA
Michael James Eoff
3310 Congress Avenue
Apt. C
Indianapolis, Indiana 46222-2046
31965-49 Fees, IOLTA
Mark Brendon Fetzer
6751 Caribou Circle
Indianapolis, Indiana 46278
12549-84 Fees, IOLTA
Maribeth Zay Fischer
400 West 62nd Street
Indianapolis, Indiana 46260-4749
33926-66 CLE
Benjamin Michael Floreancig *244225 E. North St.
Apt. 600
Indianapolis, Indiana 46204
11559-49 Fees, IOLTA
John Robert Gaskin
815 East 65th Street
Indianapolis, Indiana 46220
27131-49 CLE
Rosanne Judith Grissmer
5716 Eden Village Way
Indianapolis, Indiana 46254
11967-49 CLE
Thomas Richard Haley III
5418 Old Barn Drive
Indianapolis, Indiana 46268
25203-49 CLE
John Kenyon Henning IV
111 Monument Circle
Suite 4600
Indianapolis, Indiana 46204
7798-49 Fees, IOLTA
Steven L. Householder
846 West 79th Street
Indianapolis, Indiana 46260
15782-49 Fees, IOLTA
Nicholas Barton Law
4112 E. 11th St.
Indianapolis, Indiana 46201
28830-53 CLE
Kirmille Dannett Welbon Lewis
P.O. Box 672
Indianapolis, Indiana 46206
10367-49 Fees, IOLTA
Marie Kiesau Lingle-Munos
301 Kessler Blvd. W. Dr.
Indianapolis, Indiana 46228
9949-49 Fees, IOLTA
Roberta Gayle Mack
3891 Eagle Creek Parkway
Suite C
Indianapolis, Indiana 46254
15049-49 CLE
J. David Massey
8901 River Crossing Blvd
# 447
Indianapolis, Indiana 46240
28676-41 CLE
Bridget Mary McDaniel
6732 Wolverine Way
Indianapolis, Indiana 46237
16805-49 CLE, Fees, IOLTA
Dana Glenn Meier
One Monument Circle
Room 771
Indianapolis, Indiana 46204
18090-49 Fees, IOLTA
Virginia Marie Neff
3890 E. 79th Street
Indianapolis, Indiana 46240
20332-49 Fees, IOLTA
Cynthia Mae Reinert
704 South SR 135
# D137
Greenwood, Indiana 46143
30482-49 CLE, Fees, IOLTA
Mark Cameron Seavey
700 N. Penn Street
Indianapolis, Indiana 46204
25823-64 CLE, Fees, IOLTA
Breanne Joy Strubinger
1037 Hervey Street *245Indianapolis, Indiana 46203
854-49 Fees, IOLTA
Richard P. Tinkham
9520 Huntington Lane
Indianapolis, Indiana 46260
939-49 CLE
Michael William Van Treese
151 North Delaware Street
Suite 1950
Indianapolis, Indiana 46204
30912-49 Fees, IOLTA
Leah Nichole Wilson
44 E. 52nd St.
Indianapolis, Indiana 46205
Monroe County
32080-28 Fees, IOLTA
Aminta Joy Moses
2200 W. Sudbury Dr.
Apt. I-6
Bloomington, Indiana 47403
9774-53 CLE
Gerald Thomas Ortman
3504 Violet Lane
Bloomington, Indiana 47403
Morgan County
7934-49 CLE
Sharolyn Esther Hicks
8594 N. Briarwood Lk.
East Drive
Monrovia, Indiana 46157
Porter County
34309-46 Fees
Ana Maria McNamara
P.O. Box 745
Beverly Shores, Indiana 46301
26539-45 Fees, IOLTA
Jaime Christopher Parsons
243 Countryside Court
Valparaiso, Indiana 46383
6184-64 CLE, Fees, IOLTA
Larry William Rogers
2801 Bertholet Blvd.
Suite 301
Valparaiso, Indiana 46383
23736-64 CLE
Kristin Louise Scheuerman
1706 Pine Creek Road
Valparaiso, Indiana 46383
23168-64 Fees
Ronald Joseph Thoreson
2351 Sweet Briar Lane
Valparaiso, Indiana 46385
14984-45 CLE
Timothy Eacho Vojslavek
102 North 350 West
Valparaiso, Indiana 46385
Shelby County
26051-73 Fees, IOLTA
Elizabeth Eileen Harper
1306 South West Street
Shelbyville, Indiana 46176
9136-73 Fees, IOLTA
Loretta Marie Schrader Meloy
P.O. Box 454
Shelbyville, Indiana 46176
St. Joseph County
8899-71 CLE, Fees, IOLTA
Marvin Lopata
P.O. Box 1192
South Bend, Indiana 46624-1192
5670-71 Fees, IOLTA
*246John Henry Peddycord
4100 Edison Lakes Parkway
Suite 100
Mishawaka, Indiana 46545
28356-49 CLE
Nicole Dongieux Wiggins
53278 Bajer Ln
South Bend, Indiana 46635
Tippecanoe County
18489-45 Fees, IOLTA
Timothy Clary
5109 Castle Dr.
Lafayette, Indiana 47905
28684-49 CLE
Kelly Ann Meier
111 North 4th Street
Lafayette, Indiana 47901
2139-79 Fees, IOLTA
George Thomas Wilson
2206 Indian Trail Drive
West Lafayette
West Lafayette, Indiana 47906
Vanderburgh County
21986-82 Fees, IOLTA
Kurt Alan Schnepper 109
Harper Ave Evansville,
Indiana 47714
31810-64 Fees, IOLTA
David James Whitehead
739 S. Willow Road
Evansville, Indiana 47714
Vermillion County
2625-83 CLE, Fees
Joe Earl Beardsley II
Apt. 12
Fortune Villa
Clinton, Indiana 47842
Washington County
2011-22 Fees, IOLTA
Cynthia Louise Winkler
54 Courthouse Square
Salem, Indiana 47167
Other
29127-49 Fees
Andrew John Albright
330 N. Wabash, Suite 3300
Chicago, Illinois 60611
28451-71 Fees
Manish Shaileshkumar Antani
2029 Century Park East
6th Floor
Los Angeles, California 90067
25484-71 Fees, IOLTA
Scott Kahmil Bibb
14508 Swordale Ln.
Bristow, Virginia 20136
29174-64 Fees, IOLTA
Thomas Brandon Bricker
30902 Club House Dr
23A
Laguna Niguel, California 92677
18553-49 Fees, IOLTA
Derek Steven Burrell
3902 Greenock Court
Apopka, Florida 32712
3040-98 CLE
Robert Kim Bush
Suite 600
140 South Dearborn Street
Chicago, Illinois 60603
29851-53 Fees, IOLTA
*247Kristen Leigh Cameron
2520 Regency Park Dr.
Murfreesboro, Tennessee 37129
31929-49 Fees, IOLTA
Ian Don Clouse
222 S. Main St., Suite 2200
Salt Lake City, Utah 84101
28182-49 Fees, IOLTA
Christin Elizabeth Cogley
9546 Teakwood Drive
San Antonio, Texas 78266
29723-49 CLE
Fred Bryden Cory
3201 Acadia Way
Quincy, Illinois 62301
31011-71 Fees, IOLTA
Samantha Kathleen Dravis
1510 Clarendon Boulevard
Apartment PH11
Arlington, Virginia 22209
4698-49 Fees, IOLTA
Patrick Kevan Dugan
P.O.Box 66762
St. Pete Beach, Florida 33736-6762
31705-49 Fees, IOLTA
Dan Mihnea Duval
1080 Marsh Road
Menlo Park, California 94025
24161-49 CLE
Yolanda Danielle Edwards
2653 Travois Way SW
Lilburn, Georgia 30047
28541-53 Fees, IOLTA
Andrew Neal Effinger
7705 Riverview Bend Dr
Nashville, Tennessee 37221
32263-45 Fees, IOLTA
Robert Earl Ennis
1905 N. Wilcox
# 347
Hollywood, California 90068
18634-10 Fees, IOLTA
Anthony Kenneth Finaldi
614 West Main Street
Louisville, Kentucky 40202
31981-02 Fees, IOLTA
Neil John Gigandet
3380 Retriever Rd.
Columbus, Ohio 43232
26205-45 Fees, IOLTA
Alexis Ray Griffin
5915 N. 109th St.
Milwaukee, Wisconsin 53225
29932-02 CLE
Lauren Kathleen Griffin
4705 Center Blvd
Apt 607
Long Island City, New York 11109-5639
11964-64 Fees, IOLTA
Philip Lynn Gundlach
415 East Hamburg Street
Baltimore, Maryland 21230-4130
22040-45 CLE
Edward Randall Hall
2202 Cape Way
North Fort Myers, Florida 33917
8556-49 CLE
Grace Hyangwon Han
Baker Hughes, a GE Company-Legal Operations
4425 Westway Park Blvd., Westway III
*248Houston, Texas 77041
29096-61 Fees, IOLTA
Brooks McKinly Hanner
555 Thirteenth Street
Washington, District of Columbia
20037
31335-49 Fees
Mark Edward Harbin
11601 Hidden Quail Drive
Austin, Texas 78758
23604-71 Fees, IOLTA
Scott David Harvey
101 N. Park Street
Suite 100
Traverse City, Michigan 49684
22400-49 Fees, IOLTA
Robert Charles Hyta
601 West Main Avenue
Suite 600
Spokane, Washington 99201-0613
28742-53 Fees, IOLTA
Christine Reynolds Inglis
24239 La Glorita Cir.
Newhall, California 91321
30198-10 CLE, Fees
Jenny Teresa Irwin
21365 Hansberry Terrace
Ashburn, Virginia 20147
31365-49 Fees, IOLTA
Benjamin William Jonas
604 N. 67th Street
Wauwatosa, Wisconsin 53213
27188-49 CLE
Joi Nkechi Kamper
1 North Dearborn
Suite 900
Chicago, Illinois 60602
5482-98 Fees
Paul August Karkula
1711 Richard J. Daley Cn.
Chicago, Illinois 60602
16107-74 Fees
Daniel Louis Koch
110 East Broward Blvd.
Suite 1630
Fort Lauderdale, Florida 33301
27922-03 Fees, IOLTA
Casandra Beth Ann Lane
232 S Riverhills Dr
Temple Terrace, Florida 33617
25223-49 Fees, IOLTA
Wataru Matsuyasu
57 Evergreen Avenue
Newton, Massachusetts 02466
19927-49 Fees, IOLTA
Joseph Andrew McCarron
624 North Main Street
Bloomington, Illinois 61701
14892-10 Fees, IOLTA
Keith Frederick McKinney Sr.
123 South 7th Street
Louisville, Kentucky 40202
14395-49 CLE
Michael Robert McWright
1099 Jenkins Road
Rineyville, Kentucky 40162
11387-98 Fees, IOLTA
Robert Donald Mollhagen
333 Bridge Street, N.W.
Suite 1700
Grand Rapids, Michigan 49504 *24921753-22 CLE
Nina Louise Moseley
P.O. Box 6687
Louisville, Kentucky 40206
17091-71 Fees, IOLTA
Sarah Ney
2110 Marais Street
New Orleans, Louisiana 70116
9970-98 CLE
Victoria Ann Ogden
Suite 400
713 West Main Street
Louisville, Kentucky 40202
19211-49 Fees, IOLTA
Curtis Gale Oltmans
800 Scudders Mill Rd
Plainsboro, New Jersey 08536
17758-71 Fees, IOLTA
William James O'Mahony
2329 Nostrand Avenue, Suite M-300
Brooklyn, New York 11210
28184-71 CLE
Garrett Anthony Phipps
P.O. 636
Arroyo Seco, New Mexico 87514
29734-49 Fees, IOLTA
Brittany Noel Powers
19 Hampden Rd
Asheville, North Carolina 28805
30473-10 CLE
James Christopher Puszczewicz
5903 Colebrooke Lane
Louisville, Kentucky 40219
31084-15 CLE, Fees, IOLTA
Aryeh Leib Rabinowitz
1 E. Fourth St.
Suite 700
Cincinnati, Ohio 45202
22858-36 Fees, IOLTA
Ryan Wystan Redmon
1913 Lasso Circle
Columbia, Missouri 65201
26557-45 Fees, IOLTA
Megan Brooke Renner
25952 Miramonte Dr
Mission Viejo, California 92692
26760-06 Fees, IOLTA
Sean Joshua Rush
96A Rutgers Road
Piscataway, New Jersey 08854
28330-49 CLE
Brian Patrick Russell
349 Darlington Avenue
Unit 208
Wilmington, North Carolina 28403
16189-10 CLE
David Lee Sage II
1700 KHLB
239 S. Fifth Street
Louisville, Kentucky 40202-3268
1880-98 CLE
Kenneth Lawrence Sales
9300 Shelbyville Road
Suite 205
Louisville, Kentucky 40222
32145-49 Fees, IOLTA
Ryan Patrick Shephard
15507 216th Ave NE
Woodinville, Washington 98077
26591-45 CLE
Nathaniel Russell Sinn *2501375 E. 9th Street
Suite 1700
Cleveland, Ohio 44114
30860-49 Fees, IOLTA
Kevin William Small
625 W. Madison Street
# 1301
Chicago, Illinois 60661
26162-82 CLE
Christine Lynn St. John
15728 Aldama Circle
Port Charlotte, Florida 33981
21949-49 CLE, Fees, IOLTA
Arland Thomas Stein
65 East State Street
Suite 1400
Columbus, Ohio 43215
535-98 Fees, IOLTA
Rhonda Evon Taylor
501 St. Ann Street
Owensboro, Kentucky 42303
23774-53 Fees, IOLTA
Sakinna Lavonne Thomas
P.O. Box 143322
Irving, Texas 75014
28093-03 Fees, IOLTA
Michael Charles Thompson
6208 Derek Dr
Bismarck, North Dakota 58504
14084-49 Fees, IOLTA
Stephen R. Twiss
1204 NE Applewood St
Lees Summit, Missouri 64086
28889-45 Fees, IOLTA
Juan Manuel Villalpando
3724 West 62ND Street
Chicago, Illinois 60629
16547-71 CLE
William Theodore Webb
155 Montgomery Street, Suite 1200
San Francisco, California 94104
18948-49 Fees, IOLTA
James Edward Wicht III
5202 Carlton Street
Bethesda, Maryland 20816
30203-53 CLE
Andrew James Williams
7041 Stanford Ave.
University City, Missouri 63130
17729-49 CLE
Lisa Michelle Williams
5002 Redhorse Court
Waldorf, Maryland 20603
17615-49 Fees, IOLTA
Samantha M. Williams
One Church Street
# 604
Rockville, Maryland 20850
33844-89 CLE
Abigail Neeley Wiwi
11585 Aristocrat Drive
Harrison, Ohio 45030
28364-71 Fees, IOLTA
Aaron Patrick Zubler
18 Lincoln Place, # 1L
Apt. 5
Brooklyn, New York 11217